

 S305 ENR: Vietnam War Veterans Recognition Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 305IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 4, United States Code, to encourage the display of the flag of the United States on
 National Vietnam War Veterans Day.1.Short titleThis Act may be cited as the Vietnam War Veterans Recognition Act of 2017.2.Display of flag on National Vietnam War Veterans DaySection 6(d) of title 4, United States Code, is amended by inserting National Vietnam War Veterans Day, March 29; after third Monday in February;.Speaker of the House of RepresentativesVice President of the United States and President of the Senate